Title: To George Washington from John Dandridge, 12 May 1786
From: Dandridge, John
To: Washington, George



Sir
New Kent Court house May—12th 1786

About three weeks since, Mr Wm Holt of Williamsburg informed me that there were some Eastern shore beans lodged in my neighbourhood for him, & requested me to take them into my possession, & send you one half; which I now do in the bag connected with this letter—Mr Holt expected this would have

been done long before this, but the Gent. with whom the beans were lodged has been from home until within a few days.
You will be so good as to inform my Aunt, that her acquaintances & relations are all well, except my Grandmother who is at present tormented with the rheumatism; & present my Duty & affection—With sincere sentiments of respect & Esteem I am, Sir, yr Sert

Jn Dandridge

